ORDER DISMISSING APPEAL
On May 13, 2011, Appellant Bernetta Walking Eagle filed a “Petition for Review” of the denial by the Tribal Trial Court of her Motion to Dismiss a criminal complaint against her. Appellee Fort Peck Tribes opposes review. The Tribes first argue that Appellant’s initiation of appellate review is improper since a Petition for Review is used exclusively in civil cases and a Notice of Appeal is the proper way to institute appeal of a criminal proceeding. Second, Appellant contends that the appeal should not be granted because the decision to deny a Motion to Dismiss is not final under the Fort Peck Tribes Comprehensive Code of Justice.
Regardless of the title of the document used to initiate appellate review, we treat this as a properly filed appellate proceeding. However, we agree that the decision of the Tribal Trial Court is not final within the meaning of Title II, Section 202.
Therefore, IT IS HEREBY ORDERED that this appeal is dismissed and remanded to the Tribal Trial Court for further proceedings.